Citation Nr: 0719404	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  99-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
perforated tympanic membranes.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for facial nerve 
paralysis.

4.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision that denied 
the benefits sought on appeal.

The veteran was afforded a Travel Board hearing in September 
2003 and a Board video hearing in March 2007.  Transcripts of 
both of those proceedings have been associated with the 
veteran's claims folder.

These claims have been previously remanded by the Board in 
March 2004 and April 2006 for additional development.

In the March 2004 Board remand, it was noted that during his 
September 2003 Travel Board hearing, the veteran appeared to 
raise the issues of entitlement to service connection for 
headaches, hearing loss and tinnitus.  It does not appear 
that the RO has considered these issues.  Thus, they are 
referred back to the RO for appropriate action.

It is also noted that a June 2005 VA neurological examination 
report reflects that while the veteran does not have facial 
paralysis he may have other neurological problems of the 
face.  In this regard, the examiner noted that the veteran's 
disorder ". . . is the result of mechanical trauma to the 
infra-orbital branch of the maxillary division of the right 
trigeminal nerve. . .the current severity is mild-to-
moderate."  The Board believes this is a raised claim for 
service connection and refers such to the RO for initial 
consideration. 

FINDINGS OF FACT

1.  There is no evidence of perforated eardrums in service 
and no current diagnosis of perforated eardrums or residuals 
of such. 

2.  There is no evidence of chronic sinusitis in service and 
no credible medical nexus to relate any current sinus 
problems to a disease or injury in service.

3.  The veteran does not have current facial nerve paralysis.

4.  Any current cervical spine disability is not the result 
of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran does not have perforated eardrums incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  The veteran does not have chronic sinusitis incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  The veteran does not have facial nerve paralysis incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

4.  The veteran does not have residuals of a neck injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Initially, the Board notes that the veteran did not receive a 
VCAA letter until April 2004.  The timing of such notice 
however, is not prejudicial to the veteran, as his claims 
were filed prior to the enactment of the VCAA.  The VCAA 
notice provided to the veteran in April 2004 failed to 
provide notice of the fourth element, viz., that the claimant 
should provide any evidence relevant to the claim in his 
possession to VA.  See Pelegrini II, supra.  Failure to 
provide pre-adjudicative notice of any of the four elements 
is presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The April 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, it is noted that 
notice regarding effective date and rating matters was 
provided in October 2006. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).  The Board notes that the veteran 
submitted a medical release form for Dr. Joseph Zinzilieta.  
VA requested the veteran's records in October 2004 and in 
September 2005 but did not receive a response.  Additionally, 
VA issued the veteran in September 2005 informing him of 
this, and informed him that it was ultimately his 
responsibility to obtain these records.  There is no evidence 
in the claims folder that the veteran attempted to obtain 
these records.  Thus, VA's duty to assist the veteran in 
obtaining these records has been discharged.

The veteran was also informed that the Veterans Law Judge who 
presided over his September 2003 Travel Board hearing had 
retired.  The veteran was afforded a subsequent hearing with 
the undersigned in March 2007.

The veteran was afforded medical examinations to obtain 
opinions as to whether his claimed conditions could be 
directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 



Perforated Tympanic Membranes

The veteran alleges that during his time in service, while on 
duty aboard the U.S.S. Amberjack, he experienced significant 
pressure changes on the submarine as well as during scuba 
certification dives, that perforated his tympanic membranes.

The Board notes that there is no evidence of perforated 
eardrums in service.  In fact, the veteran's discharge 
Standard Form 88, dated in August 1962, indicated that the 
veteran's eardrums were normal.

The veteran participated in a VA audiological examination on 
April 20, 1998.  The veteran reported that he suffered 
bilateral tympanic membrane perforations during a deep dive 
to maintain qualifications aboard the U.S.S. Amberjack in 
approximately 1961.  He also described being shot while in 
service and subsequent decreased hearing in his right ear 
with wax buildup.  The veteran also reported that he was in a 
motor vehicle accident (MVA) in 1961, from which he suffered 
right facial trauma, lost four teeth and had since had 
subsequent sinus problems.  An otoscopic inspection revealed 
no apparent occlusion, infection nor probable ear canal 
collapse bilaterally.  A medical nexus for any audiological 
condition was not provided.

The veteran submitted private audiological examination 
reports from Hanger Prosthetics and Orthotics, dated in June 
2005.  Otoscopy revealed clear ear canals, mild wax content, 
bilateral mild scar tissue on the eardrums (possibly from 
past perforations in eardrums), redness and slight edema 
beyond the isthmus bend bilaterally.  The examiner diagnosed 
the veteran with classic noise-induced sensorineural 
bilateral high frequency hearing loss, most likely due to 
submarine decibel noise levels since the veteran reported 
origin of hearing loss at the time of his service.  

A VA ear, nose and throat examination, performed on June 22, 
2005, revealed both eardrums to be normal.  The remainder of 
the examination, including the nose, nasopharynx, mouth, 
larynx and neck, were all within normal limits.  The examiner 
noted that the veteran was status post bilateral tympanic 
membrane perforations secondary to a scuba diving injury in 
the early 1960s.  It was also noted that both eardrums were 
satisfactorily healed at the time of the examination.  A 
subsequent VA examination by the same examiner, on October 5, 
2005, noted that the veteran had previously given a history 
of perforations of the eardrums and some recurrent problems 
in that regard.  However, there was no evidence that the 
veteran perforated his eardrums in service, and there was no 
current disability.  The examiner noted that no association 
between any current ear disability and service could be made.  
It was noted that a claims file review was performed in 
conjunction with the examination. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the October 2005 VA examination opinion to be most persuasive 
as it was based on a thorough claims file review.  Although 
the VA examination report of June 2005 indicated the opinion 
that the veteran had tympanic membrane perforations secondary 
to a scuba diving injury during service, the examiner also 
indicated that both eardrums had since healed.  In other 
words, he was unable to identify any residual disability.  In 
addition, the examiner failed to provide a satisfactory basis 
for the conclusion that any prior perforation occurred in 
service.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  It does not appear that the 
examiner reviewed the veteran's claims folder in conjunction 
with the June 2005 examination.  That being so, it is 
apparent that the examiner was merely repeating history 
provided by the veteran.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  Further, it is notable that the same 
examiner revised his opinion following a claims file review 
in October 2005, presumably recognizing that the veteran's 
service medical records failed to document perforated 
tympanic membranes in service.  As such, the Board accords 
the June 2005 nexus opinion little probative value.  

The veteran's private medical records from June 2005 reflect 
that he had sustained perforated tympanic membranes in the 
past.  This opinion, which fails to indicate that the 
perforations occurred in service, is of little probative 
value in establishing service connection. 

The only remaining evidence in support of the veteran's claim 
is his own testimony that his eardrums were perforated in 
service, and that such is the cause of his current complaint.  
As noted above, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker, supra.

The Board also notes that none of the medical evidence of 
record has established that the veteran currently suffers 
from perforated tympanic membranes or residuals of such.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed perforated tympanic membranes or residuals of such, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that perforated 
eardrums are related to service.  There is not an approximate 
balance of evidence.  

Sinusitis and Facial Nerve Paralysis

The veteran alleges that he currently suffers from chronic 
sinusitis and facial nerve paralysis as a result of the MVA 
he sustained in 1961, during service.

Review of the veteran's service medical records indicate that 
the veteran was treated at the U.S. Naval Hospital in 
Charleston, SC from November 16 through 28, 1961 following a 
MVA.  The surgical summary noted that the veteran was a 
passenger in a privately owned vehicle when the driver fell 
asleep and hit another car on the highway.  Upon admission, 
the veteran's chief complaint was a cut lip and several teeth 
knocked loose.  The veteran was admitted via the emergency 
room where his lacerated lip was sutured and x-rays were 
ordered.  Treatment on the Dental Service consisted of 
extraction of four upper anterior teeth.  A complete physical 
examination was performed and other than the lacerated lip 
and loose teeth, all other systems were within normal limits.  
On November 11, 1961, all sutures were removed and 
lacerations were noted to be healing normally.  Upon 
discharge, the veteran was noted to be asymptomatic and had 
no functional or cosmetic defects other than the missing 
anterior teeth.  The veteran was deemed fit for duty.  In 
December 1961, a subsequent memorandum from the Navy Judge 
Advocate General (JAG) found that the veteran's injuries were 
suffered in the line of duty and were not the result of his 
own misconduct.  There was no evidence of treatment for 
sinusitis, facial paralysis or a neck injury prior to or 
subsequent to the veteran's accident in 1961.  Additionally, 
the August 1962 discharge examination did not indicate the 
veteran suffered from any of the aforementioned conditions.

With regard to the question of current disability, the Board 
finds the veteran does not currently have sinusitis or facial 
nerve paralysis.  A private treatment note from Joseph 
Zinzilieta, D.C., dated in April 1998, which indicated the 
veteran had received treatment for pressure and swelling of 
the right sinus since 1979.  No medical nexus was provided.

The veteran participated in a VA examination in April 1998.  
Upon examination, the veteran complained of a continuous 
feeling of right side facial swelling with intermittent pain 
that went into the right eye.  He also noted chronic watery 
drainage from the nose.  The examiner noted some facial 
asymmetry.  The right side of the face was slightly drawn 
back and upward causing some prominence and swelling over the 
right check with prominence of the nasal labial fold on the 
right side.  There was marked swelling of the nasal mucosa 
and nasal turbinates with 75 percent nasal obstruction on the 
right and 50 percent nasal obstruction on the left.  The 
veteran was diagnosed with status post facial trauma with 
residual mild right side facial swelling and asymmetry, 
chronic rhinitis and mild facial nerve paresthesia on the 
right side of the face near the nose.  Upon receipt of x-ray 
findings showing chronic right maxillary sinusitis, the 
examiner determined that the veteran's condition was 
consistent with a history of facial trauma.  It was also 
noted that chronic sinusitis was secondary to the previous 
facial trauma in 1961.

Private medical evidence from Logan Primary Care Service, 
dated in August 1999, stated that the veteran's sinus 
problems were related to his MVA in 1961.  This statement was 
written on a prescription pad with no additional supporting 
evidence.  A September 2001 private treatment note from J.C. 
McGhee, M.D. indicated that the veteran suffered from sinus 
problems since his MVA in 1961, as per the veteran.  The 
veteran was diagnosed with mild chronic rhinitis, a collapsed 
right nasal valve and traumatic paresthesia of the right 
infra-orbital nerve.  A June 2004 private treatment note from 
Mark L. Smith, M.D. indicated that the veteran complained of 
shortness of breath.  The examiner noted that the veteran had 
been in a MVA while in the military and had fractures to the 
face that left him with deformities that impaired his 
breathing with exertion.

Although the veteran had received treatment for sinusitis in 
the past, there is no evidence of record since 2001 that 
substantiates continued treatment for this condition.  In 
fact, on the July 2001 VA examination report, no nasal 
obstruction was noted.  The turbinates were visualized with 
no redness and no pallor.  They were pink and moist.  The 
veteran did have clear nasal drainage bilaterally, but the 
rest of the examination was normal.  X-rays showed sinuses 
were well aerated and showed no evidence of abnormality.  The 
veteran was noted to have a history of chronic maxillary 
sinusitis per x-ray on April 20, 1998.  There was no evidence 
of fracture.  No nexus statement was provided.

An August 2005 VA CT scan of the facial bones revealed no 
evidence of fracture, lytic or blastic lesions of the bony 
structures of the face.  There was no evidence of 
opacification of the paranasal sinuses.  There were no 
lesions of the mastoid sinuses or soft tissue abnormality.  
The overall impression was a normal study.

Additionally, the veteran participated in a VA neurological 
examination in June 2005.  The veteran complained of chronic 
sinus difficulty.  Upon examination, there was no evidence of 
impairment of facial expression, contraction of platysma or 
sensation within the exterior auditory canal on either side.  
Examination displayed an area of impaired sensation confined 
to the territory of infra-orbital branch of the second 
(maxillary) division of the right trigeminal or fifth nerve.  
There was no loss of sensation inside the mouth.  There was a 
slight degree of facial asymmetry with the right facial 
fissure being smaller.  The examiner opined that the nature 
of the facial disorder was the result of mechanical trauma to 
the infra-orbital branch of the maxillary division of the 
right trigeminal nerve which emerged through a small foramen 
below center of the right orbit.  There was no evidence 
whatsoever that the facial or VII nerve had been affected.  
There was no facial nerve paralysis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
There is no evidence of current sinusitis and there was no 
facial nerve paralysis.  Thus, the veteran's claims must 
fail.

The Board will also address the question of medical nexus.  
The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See 
Evans, supra.

In a VA opinion received in July 2005, the examiner opined 
that it was at least as likely as not that the veteran's 
recurrent sinusitis started with or was certainly aggravated 
by the two inservice events in the early 1960s.  It was noted 
that since those events, the veteran's sinusitis problem has 
been present, as well as recurrent ear discomfort.  However, 
an additional VA opinion was issued in October 2005.  The 
examiner commented that the veteran was previously examined 
in June 2005, but was not examined in October 2005.  The 
veteran's claims folder was thoroughly reviewed, however.  
The examiner noted that there was no evidence to substantiate 
sinusitis related to the MVA in 1961 or to any submarine type 
work.  There was no evidence of recurrent sinusitis during 
the veteran's military service.  He also had a normal CT scan 
of the sinuses in August 2005.  The examiner retracted the 
prior VA opinion, and stated that the evidence did not 
support a finding that any current sinus disabilities were 
related to service.  The Board finds this opinion to be the 
most probative and persuasive as a rationale was provided and 
was based on a review of the veteran's historical medical 
records. 

The private medical evidence submitted by the veteran, 
relating sinusitis and facial nerve paralysis to the 1961 
MVA, does not provide any reasoning for this conclusion.  
There was no indication that the veteran's claims folder had 
been reviewed in conjunction with the examinations, and 
several of the medical records noted that this history was 
provided by the veteran.  See Black, supra; see also Prejean, 
supra.  This lack of reasons and bases does not support the 
veteran's contentions.  This point is moot however, as the 
veteran does not currently suffer from sinusitis or facial 
nerve paralysis.

As previously noted, there is no evidence of record to 
substantiate that the veteran has been continuously treated 
for sinusitis since discharge from the military.  The 
veteran's service discharge examination was negative for any 
complaints of sinusitis.  The first evidence of treatment for 
this condition was during the April 1998 VA examination.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1998 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing sinusitis complaints, symptoms, or 
findings for approximately 35 years between the period of 
active duty and the medical reports dated in 1998 is itself 
evidence which tends to show that sinusitis did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).  Though the 
Board received the note from Dr. Zinzilieta stating that he 
treated the veteran for sinus problems since 1979, this still 
leaves 17 years without evidence of continued treatment.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that sinusitis and 
facial nerve paralysis are related to service.  There is not 
an approximate balance of evidence.  

Residuals of a Neck Injury

The veteran also alleges that his current neck disability is 
the result of a disease or injury in service.  

Although the veteran's service medical records detail his 
hospitalization in 1961 following the MVA, there is no 
indication that the veteran suffered from a neck injury or 
cervical spine trauma.  Both the hospital report and the 
veteran's discharge examination were negative for any 
complaints or treatment for neck pain.

Private treatment records from Deaconess Hospital, dated in 
March 1982, indicated the veteran was admitted with 
complaints of pain in the neck, since a September 22, 1980 
MVA, when the veteran's tractor trailer was involved in a 
collision.  At the time of his admission, the veteran denied 
any previous neck injuries.  The impression was a cervical 
disc injury.  Following admission, the veteran underwent a 
microscopic anterior cervical discectomy and interbody fusion 
at C4-C5 and C5-C6 with bone bank and local bone and 
interbody fusion.

Private treatment records from Joseph Zinzilieta, D.C., April 
1998, noted that the veteran had been treated intermittently 
since 1979 for headaches and neck pain.  Though not 
associated with the claims folder, Dr. Zinzilieta noted that 
x-rays taken of the cervical spine in March 1979 revealed 
loss of normal cervical lordosis.

The remaining question is whether the veteran's current neck 
disability is related to the MVA in service in 1961.  The 
veteran participated in a VA examination in April 1998.  X-
rays of the cervical spine revealed fusion of the C4-C6 
vertebral bodies, which were noted to possibly be post 
inflammatory or post surgical.  Degenerative changes were 
noted at C6-C7.  The impression was degenerative disc 
disease.  A scar was noted on the low neck, but was not 
related to service.  This was the result of the veteran's 
surgery in 1982, following his September 1980 MVA.  The 
examiner commented that the x-ray evidence of degenerative 
disc disease was consistent with a history of a MVA.

The veteran later participated in a VA examination in June 
2005.  The examiner noted that there was no evidence in 1961 
that the veteran's facial injuries were accompanied by 
cervical spine trauma.  This was clearly the result of the 
veteran's 1980 MVA.  When questioned about the 1961 MVA, the 
veteran could not remember any neck pain; in fact, he stated 
that he did not experience any neck pain until after service.  
The examiner opined that the veteran's current cervical 
disability was not related to the 1961 MVA in service, but to 
the MVA in 1980.  

The only remaining evidence in support of the veteran's claim 
that his current cervical disability is related to service is 
his own testimony.  These statements are not as persuasive as 
the medical evidence, discussed above.  See Rucker, supra.  
As the evidence of record does not provide a positive nexus 
between the current disability and service, the veteran's 
claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
cervical disabilities are related to service.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for residuals of perforated 
tympanic membranes is denied.

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for facial nerve paralysis 
is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


